UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02671 Deutsche Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2015 ITEM 1. REPORT TO STOCKHOLDERS April 30, 2015 Semiannual Report to Shareholders Deutsche Short-Term Municipal Bond Fund Contents 3 Letter to Shareholders 4 Performance Summary 9 Portfolio Management Team 9 Portfolio Summary 11 Investment Portfolio 24 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 33 Notes to Financial Statements 42 Information About Your Fund's Expenses 44 Advisory Agreement Board Considerations and Fee Evaluation 49 Account Management Resources 51 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Although the fund seeks income that is exempt from federal income taxes, a portion of the fund’s distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary April 30, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge 0.03% 0.75% 1.25% 2.01% Adjusted for the Maximum Sales Charge (max 2.00% load) –1.97% –1.26% 0.84% 1.80% Barclays 1-Year G.O. Bond Index† 0.25% 0.51% 0.88% 2.19% Barclays 3-Year (2–4) Municipal Bond Index†† 0.13% 0.97% 1.85% 3.04% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 1.05% 1.32% 2.05% Adjusted for the Maximum Sales Charge (max 2.00% load) –0.97% 0.91% 1.84% Barclays 1-Year G.O. Bond Index† 0.54% 0.92% 2.21% Barclays 3-Year (2–4) Municipal Bond Index†† 1.30% 1.96% 3.09% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge –0.44% –0.11% 0.47% 1.24% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –4.42% –3.10% 0.28% 1.24% Barclays 1-Year G.O. Bond Index† 0.25% 0.51% 0.88% 2.19% Barclays 3-Year (2–4) Municipal Bond Index†† 0.13% 0.97% 1.85% 3.04% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 0.29% 0.57% 1.28% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 2.71% 0.37% 1.28% Barclays 1-Year G.O. Bond Index† 0.54% 0.92% 2.21% Barclays 3-Year (2–4) Municipal Bond Index†† 1.30% 1.96% 3.09% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge –0.44% –0.10% 0.47% 1.23% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –1.43% –0.10% 0.47% 1.23% Barclays 1-Year G.O. Bond Index† 0.25% 0.51% 0.88% 2.19% Barclays 3-Year (2–4) Municipal Bond Index†† 0.13% 0.97% 1.85% 3.04% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 0.29% 0.59% 1.29% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 0.29% 0.59% 1.29% Barclays 1-Year G.O. Bond Index† 0.54% 0.92% 2.21% Barclays 3-Year (2–4) Municipal Bond Index†† 1.30% 1.96% 3.09% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 No Sales Charges 0.01% 0.80% 1.38% 2.17% Barclays 1-Year G.O. Bond Index† 0.25% 0.51% 0.88% 2.19% Barclays 3-Year (2–4) Municipal Bond Index†† 0.13% 0.97% 1.85% 3.04% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 1.20% 1.47% 2.22% Barclays 1-Year G.O. Bond Index† 0.54% 0.92% 2.21% Barclays 3-Year (2–4) Municipal Bond Index†† 1.30% 1.96% 3.09% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 No Sales Charges 0.16% 1.00% 1.50% 2.27% Barclays 1-Year G.O. Bond Index† 0.25% 0.51% 0.88% 2.19% Barclays 3-Year (2–4) Municipal Bond Index†† 0.13% 0.97% 1.85% 3.04% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 1.30% 1.58% 2.30% Barclays 1-Year G.O. Bond Index† 0.54% 0.92% 2.21% Barclays 3-Year (2–4) Municipal Bond Index†† 1.30% 1.96% 3.09% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2015 are 0.90%, 1.66%, 1.67%, 0.71% and 0.60% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.00%. This results in a net initial investment of $9,800. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays 1-Year General Obligation Bond Index tracks the performance of investment-grade tax-exempt bonds with maturities of less than one year. †† The Barclays 3-Year (2–4) Municipal Bond Index is a market-value-weighted index which covers those issues with remaining maturities of two to four years within the US investment-grade tax-exempt bond market. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 4/30/15 $ 10/31/14 $ Distribution Information as of 4/30/15 Income Dividends, Six Months $ April Income Dividend $ SEC 30-day Yield‡‡ % )% )% % % Tax Equivalent Yield‡‡ % N/A N/A % % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended April 30, 2015, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been –0.08%, –0.93%, –0.87%, 0.03% and 0.12% for Class A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 43.40%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on April 30, 2015. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 0.77%, 0.00%, 0.00%, 0.89% and 0.97% for Class A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2003. — Joined Deutsche Asset & Wealth Management in 1983. — Vice Chairman of Deutsche Asset & Wealth Management, Americas; formerly, Head of Municipal Bonds. — BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2003. — Joined Deutsche Asset & Wealth Management in 1986. — Co-Head of Municipal Bonds. — BA, Duke University. Matthew J. Caggiano, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 1989. — BS, Pennsylvania State University; MS, Boston College. Peter Aloisi, CFA, Assistant Vice President Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 2010 with five years of industry experience; previously, served as an Associate at Banc of America Securities. — Municipal Trader: Boston. — BA and MBA, Boston College. Portfolio Summary (Unaudited) Investment Portfolio as of April 30, 2015 (Unaudited) Principal Amount ($) Value ($) Municipal Bonds and Notes 101.3% Alaska 0.3% Alaska, State Housing Finance Corp., Home Mortgage, Series A, AMT, 5.0%, 6/1/2036, INS: NATL Alaska, State Housing Finance Corp., Mortgage Revenue, Series A, 4.0%, 6/1/2040 Arizona 3.6% Arizona, Health Facilities Authority Revenue, Banner Health: Series A, 5.0%, 1/1/2019 Series D, 5.5%, 1/1/2019 Arizona, State School Facilities Board, Certificates of Participation, Series A-2, 4.0%, 9/1/2015 Phoenix, AZ, Civic Improvement Corp., Transportation Excise Tax Revenue, 5.0%, 7/1/2015 Phoenix, AZ, Civic Improvement Corp., Water Systems Revenue, Junior Lien: Prerefunded 7/1/2015 @ 100, 4.75%, 7/1/2022, INS: NATL Prerefunded 7/1/2015 @ 100, 5.0%, 7/1/2019, INS: NATL Prerefunded 7/1/2015 @ 100, 5.0%, 7/1/2021, INS: NATL Pima County, AZ, Regional Transportation Excise Tax Revenue, Regional Transportation Fund, 4.0%, 6/1/2016 California 13.0% California, Health Facilities Financing Authority Revenue, Catholic Healthcare, Series C, 0.09%**, 7/1/2020, INS: NATL, LOC: JPMorgan Chase Bank NA California, State Department of Water Resources Power Supply Revenue, Series G-4, 5.0%, 5/1/2016 California, State Department of Water Resources, Center Valley Project, Water Systems, Series AT, 0.38%*, Mandatory Put 12/1/2017 @ 100, 12/1/2035 California, State General Obligation: 5.0%, 6/1/2015, INS: NATL 5.0%, 5/1/2019 5.0%, 4/1/2021 5.25%, 4/1/2022 California, State Pollution Control Financing Authority, Solid Waste Disposal Revenue, Republic Services, Inc., Series A, AMT, 0.4%*, Mandatory Put 8/3/2015 @ 100, 8/1/2023 California, State Public Works Board Lease Revenue, Department of Corrections & Rehabilitation, Series H, 5.0%, 6/1/2017 California, State Public Works Board Lease Revenue, Various Capital Project, Series I, 5.0%, 11/1/2021 California, State Public Works Board, Lease Revenue, Judicial Council Projects, Series D, 5.0%, 12/1/2020 Los Angeles, CA, Department of Water & Power, Waterworks Revenue, Series R-12322, 144A, 0.12%**, 7/1/2015, INS: AGMC, AMBAC, LIQ: Citibank NA Orange County, CA, Water District, Certificates of Participation, Series A, 0.13%**, 8/1/2042, LOC: Citibank NA Port of Oakland, CA, Series O, AMT, 5.0%, 5/1/2020 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Governmental Purpose: Series C, 5.0%, 5/1/2019 Series C, 5.0%, 5/1/2020 University of California, State Revenues, Series R-12236, 144A, 0.12%**, 10/1/2015, INS: AGMC, FGIC, LIQ: Citibank NA Colorado 0.1% Denver City & County, CO, Airport Systems Revenue, Series A, AMT, 4.0%, 11/15/2015 Delaware 0.0% Delaware, State Housing Authority Revenue, Single Family Mortgage, Series D, AMT, 5.875%, 1/1/2038 District of Columbia 0.5% Metropolitan Washington, DC, Airport Authority System Revenue, Series A, AMT, 5.0%, 10/1/2016 Florida 6.1% Broward County, FL, Airport Systems Revenue: Series P-1, AMT, 5.0%, 10/1/2020 Series P-1, AMT, 5.0%, 10/1/2021 Florida, Citizens Property Insurance Corp.: Series A-1, 5.0%, 6/1/2020 Series A-1, 5.0%, 6/1/2021 Florida, Housing Finance Corp. Revenue, Homeowner Mortgage Special Program, Series A, 5.0%, 7/1/2028 Jacksonville, FL, Sales Tax Revenue, Better Jacksonville, 5.0%, 10/1/2021 Lee County, FL, Airport Revenue, Series A, AMT, 5.5%, 10/1/2023 Miami-Dade County, FL, Aviation Revenue, AMT, 5.0%, 10/1/2022 Palm Beach County, FL, Community Foundation, Palm Beach Project Revenue, 0.13%**, 3/1/2034, LOC: Northern Trust Co. South Miami, FL, Health Facilities Authority, Hospital Revenue, Baptist Health South Florida Group, 5.0%, 8/15/2021 Tampa, FL, Solid Waste Systems Revenue, AMT, 5.0%, 10/1/2019, INS: AGMC Georgia 2.6% Atlanta, GA, Airport Revenue, Series B, AMT, 5.0%, 1/1/2022 Atlanta, GA, Metropolitan Rapid Transit Authority, Sales Tax Revenue, Second Indenture, Series B, 0.36%*, Mandatory Put 7/1/2017 @ 100, 7/1/2025 Atlanta, GA, Water & Wastewater Revenue, Series B, 5.0%, 11/1/2021 DeKalb County, GA, Water & Sewer Revenue, Series A, 5.0%, 10/1/2020 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare: Series A, 5.0%, 2/15/2018 Series A, 5.0%, 2/15/2019 Georgia, Municipal Electric Authority, Project One, Series A, 5.0%, 1/1/2021 Hawaii 0.0% Hawaii, State General Obligation, Series DF, Prerefunded 7/1/2015 @ 100, 5.0%, 7/1/2020, INS: AMBAC Idaho 0.0% Idaho, Housing Agency, Single Family Mortgage: Series H-2, AMT, 5.1%, 7/1/2020 Class III, AMT, 5.1%, 7/1/2023 Series E, AMT, 5.95%, 7/1/2020 Illinois 5.1% Chicago, IL, Board of Education, Series A, 5.25%, 12/1/2018, INS: NATL Chicago, IL, O'Hare International Airport Revenue, Series D, AMT, 5.25%, 1/1/2019 Cook County, IL, General Obligation, Series A, 5.0%, 11/15/2015 Illinois, Railsplitter Tobacco Settlement Authority Revenue, 5.25%, 6/1/2020 Illinois, State Finance Authority Revenue, University of Chicago: Series B, ETM, Prerefunded, 5.0%, 7/1/2017 Series B, 5.0%, 7/1/2017 Illinois, State General Obligation, 4.0%, 7/1/2015 Illinois, State Unemployment Insurance Fund, Building Receipts Revenue, Series B, 5.0%, 12/15/2019 Lake County, IL, Forest Preserve District, Series A, 0.661%*, 12/15/2020 Indiana 0.9% Indiana, State Municipal Power Agency, Series A, 0.13%**, 1/1/2018, LOC: Citibank NA Iowa 0.2% Iowa, State Finance Authority Revenue, State Revolving Fund, 3.0%, 8/1/2015 Kentucky 0.4% Kentucky, State Economic Development Finance Authority, Solid Waste Disposal Revenue, Republic Services, Inc., Series A, AMT, 0.4%*, Mandatory Put 6/1/2015 @ 100, 4/1/2031 Kentucky, State Turnpike Authority, Economic Development Road Revenue, Revitalization Project, Series B, Prerefunded 7/1/2015 @ 100, 5.0%, 7/1/2024, INS: AMBAC Maine 0.5% Maine, State Housing Authority Mortgage Revenue, Series A-1, AMT, 4.5%, 11/15/2028 Maryland 3.0% Frederick County, MD, Public Facilities, Prerefunded 12/1/2015 @ 100, 5.0%, 12/1/2016 Maryland, State Department of Transportation & Conservation, 5.0%, 2/15/2018 Montgomery County, MD, Bond Anticipation Notes, Series B, 0.12%**, 6/1/2026, SPA: Wells Fargo Bank NA Massachusetts 3.0% Massachusetts, State Consolidated Loan: Series A, 0.12%**, 3/1/2026, SPA: Wells Fargo Bank NA Series D-2, 0.38%*, Mandatory Put 8/1/2017 @ 100, 8/1/2043 Massachusetts, State Development Finance Agency Revenue, Partners Healthcare System, Inc., Series M-3, 0.63%*, Mandatory Put 1/30/2018 @ 100, 7/1/2038 Massachusetts, State Water Resources Authority Revenue, Series A-2, 0.13%**, 8/1/2037, SPA: TD Bank NA Michigan 2.2% Michigan, State Building Authority Revenue, Facilities Program, Series I-A, 5.0%, 10/15/2015 Michigan, State Finance Authority Revenue, Unemployment Obligation Assessment, Series B, 5.0%, 7/1/2021 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series B, 5.0%, 11/15/2020 Minnesota 0.2% Hennepin County, MN, General Obligation, Series B, 5.0%, 12/1/2015 Minnesota, State General Obligation, 5.0%, 8/1/2015 Mississippi 1.0% Mississippi, Development Bank Special Obligation, Department of Corrections, Series D, 5.0%, 8/1/2021 Missouri 0.4% Kansas City, MO, Airport Revenue, Series A, AMT, 5.0%, 9/1/2015 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Homeownership Loan Program, Series D, 4.8%, 3/1/2040 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Special Homeownership Loan Program Market Bonds, Series E-1, 5.0%, 11/1/2027 Nebraska 0.8% Nebraska, State Investment Finance Authority, Single Family Housing Revenue: Series A, 2.5%, 9/1/2034 Series E, 3.0%, 3/1/2043 Series C, 4.5%, 9/1/2043 Nevada 1.6% Clark County, NV, Airport System Revenue, Series C-1, AMT, 2.5%, 7/1/2015 Nevada, State Unemployment Compensation Fund, Special Revenue, 4.0%, 12/1/2015 New Jersey 2.2% New Jersey, State Building Authority, Series A, 5.0%, 6/15/2015 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series AA, 4.0%, 6/15/2015 Series B, 5.0%, 6/15/2020 New Jersey, State Turnpike Authority Revenue, Series B-2, 0.542%*, Mandatory Put 1/1/2017 @ 100, 1/1/2024 New Mexico 0.2% New Mexico, Mortgage Finance Authority, Single Family Mortgage, "I", Series D, 5.35%, 9/1/2040 New Mexico, State Severance Tax, Series A, 5.0%, 7/1/2015 New York 17.1% New York, Metropolitan Transportation Authority Revenue: Series D-2B, 0.724%*, Mandatory Put 5/15/2018 @ 100, 11/1/2032, INS: AGMC Series D, 4.0%, 11/15/2015 New York, Metropolitan Transportation Authority, Dedicated Tax Fund: Series B-1, 0.12%**, 11/1/2022, LOC: State Street Bank & Trust Co. Series A-1, 0.12%**, 11/1/2031, LOC: Royal Bank of Canada Series A-2B, 0.69%*, Mandatory Put 11/1/2019 @ 100, 11/1/2031 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, NYC Municipal Water Finance Project, Series A, 5.0%, 6/15/2015 New York, State Local Government Assistance Corp.: Series 8V, 0.09%**, 4/1/2019, SPA: JPMorgan Chase Bank NA Series 4V, 0.09%**, 4/1/2022, SPA: Bank of America NA New York, State Thruway Authority, Series J, 5.0%, 1/1/2024 New York, State Urban Development Corp. Revenue: Series A3A, 0.12%**, 3/15/2033, SPA: JPMorgan Chase Bank NA Series A3C, 0.12%**, 3/15/2033, SPA: JPMorgan Chase Bank NA New York, State Urban Development Corp. Revenue, State Personal Income Tax, Series A1, 4.0%, 12/15/2015 New York, Tobacco Settlement Financing Corp. Revenue, Asset Backed, Series B, 5.0%, 6/1/2020 New York, Triborough, Bridge & Tunnel Authority Revenues, Series ABCD-4, 0.43%*, 1/1/2018, INS: AGMC New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue: Series B-2, 0.11%**, 6/15/2024, SPA: Royal Bank of Canada Series B-3, 0.12%**, 6/15/2045, SPA: State Street Bank & Trust Co. Series B-4, 0.12%**, 6/15/2045, SPA: Northern Trust Co. New York City, NY, Transitional Finance Authority Revenue, Series 3, 0.13%**, 11/1/2022, SPA: Royal Bank of Canada New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series C-5, 0.13%**, 8/1/2031, SPA: Bank of America NA Series E, 5.0%, 11/1/2015 New York, NY, General Obligation: Series L-4, 0.12%**, 4/1/2038, LOC: U.S. Bank NA Series J-8, 0.49%*, 8/1/2021 Series I, 5.0%, 8/1/2015 Series J, 5.0%, 8/1/2015 Port Authority of New York & New Jersey, Series 178, AMT, 4.0%, 12/1/2015 North Carolina 1.9% North Carolina, Eastern Municipal Power Agency, Power Systems Revenue, Series B, 5.0%, 1/1/2017 North Carolina, State Grant Anticipation Revenue, 4.0%, Mandatory Put 3/1/2018 @ 100, 3/1/2023 Raleigh, NC, Combined Enterprise Systems Revenue: Series B, 5.0%, 12/1/2023 (a) Series B, 5.0%, 12/1/2024 (a) Ohio 3.0% Ohio, State Common Schools, Series C, 4.0%, 9/15/2017 Ohio, State Higher Education, Series A, 5.0%, 8/1/2021 Ohio, State Higher Educational Facility Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2019 Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series E, 5.0%, 9/1/2039 Oregon 0.5% Oregon, State Housing & Community Services Department, Mortgage Revenue, Single Family Mortgage Program, Series B, AMT, 5.0%, 7/1/2030 Pennsylvania 3.2% Delaware County, PA, General Obligation, 5.0%, 10/1/2016 Pennsylvania, State Economic Development Financing Authority, Solid Waste Disposal, Republic Services, Inc., Series A, AMT, 0.4%*, Mandatory Put 7/1/2015 @ 100, 4/1/2019 Pennsylvania, State Economic Development Financing Authority, Solid Waste Disposal, Waste Management, Inc., AMT, 0.37%*, Mandatory Put 8/3/2015 @ 100, 8/1/2045 Pennsylvania, State Economic Development Financing Authority, Unemployment Compensation Revenue, Series B, 5.0%, 7/1/2021 Pennsylvania, State General Obligation, 5.25%, 7/1/2015 Pennsylvania, State Turnpike Commission Revenue: Series B-1, 0.99%*, 12/1/2020 Series B, 1.23%*, 12/1/2019 South Carolina 0.2% South Carolina, Jobs-Economic Development Authority, Hospital Improvement Revenue, Palmetto Health Alliance, 5.0%, 8/1/2015 South Carolina, SCAGO Educational Facilities Corp., Pickens School District, 5.0%, 12/1/2015 South Dakota 0.3% South Dakota, Housing Development Authority, Homeownership Mortgage, Series A, AMT, 4.5%, 5/1/2031 Tennessee 0.8% Tennessee, Housing Development Agency, Homeownership Program, Series 2006-3, AMT, 5.75%, 7/1/2037 Tennessee, Housing Development Agency, Residential Financing Program Revenue, Series 1C, 3.0%, 7/1/2038 Tennessee, State Housing Development Agency, Homeownership Program: Series 2C, 4.0%, 7/1/2038 Series 1A, AMT, 4.5%, 1/1/2038 Texas 19.4% Allen, TX, Independent School District, 5.0%, 2/15/2024 Alvin, TX, Independent School District, School House, Series B, 2.0%, Mandatory Put 8/15/2015 @ 100, 2/15/2039 Clear Creek, TX, Independent School District, Series B, 2.0%, Mandatory Put 8/14/2015 @ 100, 2/15/2038 Dallas, TX, Waterworks & Sewer Systems Revenue: 5.0%, 10/1/2020 5.0%, 10/1/2021 Fort Worth, TX, General Obligation, 5.0%, 3/1/2016 Goose Creek, TX, Consolidated Independent School District, School Building, Series B, 2.0%, Mandatory Put 8/14/2015 @ 100, 2/15/2040 Harris County, TX, Cultural Education Facilities Finance Corp. Revenue, Memorial Herman Hospital Health System, Series B, 0.66%*, Mandatory Put 12/1/2019 @ 100, 12/1/2042 Houston, TX, Airport Systems Revenue, Series A, 5.0%, 7/1/2016 Houston, TX, Independent School District, Series A, 1.0%, Mandatory Put 6/1/2015 @ 100, 6/1/2039 North Texas, Tollway Authority Revenue, 5.0%, 1/1/2020 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Baylor Health Care System Project, Series E, 0.13%**, 11/15/2050, LOC: Wells Fargo Bank NA Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare: 5.25%, 8/15/2021 Prerefunded 8/15/2020 @ 100, 5.25%, 8/15/2021 Texas, Aldine Independent School District, School Building, 5.0%, 2/15/2016 Texas, Dallas-Fort Worth International Airport Revenue: Series E, AMT, 4.0%, 11/1/2015 Series A, 5.0%, 11/1/2016 Series D, 5.0%, 11/1/2022 Series D, 5.0%, 11/1/2023 Texas, Lower Colorado River Authority Revenue: Series A, ETM, Prerefunded, 5.0%, 5/15/2016 Series A, 5.0%, 5/15/2016 Texas, Municipal Gas Acquisition & Supply Corp. II, Gas Supply Revenue, 0.881%*, 9/15/2017, GTY: JPMorgan Chase & Co. Texas, Spring Branch Independent School District House, 3.0%, Mandatory Put 6/15/2015 @ 100, 6/15/2041 Texas, State A & M University Revenue, Financing System: Series A, 5.0%, 5/15/2015 Series D, 5.0%, 5/15/2015 Texas, State Municipal Gas Acquisition & Supply Corp. III, Gas Supply Revenue, 5.0%, 12/15/2021 Texas, State Public Finance Authority Revenue, Assessment Unemployment Compensation, Series B, 4.0%, 7/1/2018 Texas, State Tech University Revenues, Series A, 4.25%, 8/15/2021 Texas, State Transportation Commission Mobility Fund, Series B, 0.46%*, Mandatory Put 10/1/2018 @ 100, 10/1/2041 West Harris County, TX, Regional Water Authority, Water Systems Revenue: 5.0%, 12/15/2015 5.0%, 12/15/2017 Williamson County, TX, Limited Tax-Park, 3.0%*, Mandatory Put 8/15/2015 @ 100, 8/15/2034 Utah 0.4% Utah, Single Family Housing Revenue, Series D-2, AMT, 5.0%, 7/1/2018 Utah, Single Family Housing Revenue, Mortgage Revenue, Series G, AMT, 4.875%, 1/1/2019 Utah, State General Obligation: Series B, 4.0%, 7/1/2015 Series A, 5.0%, 7/1/2015 Virginia 1.5% Virginia, State College Building Authority, Educational Facilities Revenue, University of Richmond Project, 0.12%**, 11/1/2036, SPA: Wells Fargo Bank NA Virginia, State Commonwealth Transportation Board, Grant Anticipation Revenue Notes, 5.0%, 9/15/2021 Virginia, State Resource Authority Infrastructure Revenue, Pooled Financing Program: Series B, ETM, 5.0%, 11/1/2016 Series B, 5.0%, 11/1/2016 Washington 4.8% Washington, State General Obligation: Series 2599, 144A, 0.12%**, 1/1/2016 Series R-2014A, 3.0%, 7/1/2015 Washington, State Motor Vehicle Fuel Tax, Series B, 5.0%, 7/1/2022 Washington, State Public Power Supply System, Series B, 7.125%, 7/1/2016 Wisconsin 0.3% Wisconsin, State Clean Water Revenue, Series 2, 5.0%, 6/1/2019 Total Municipal Bonds and Notes (Cost $440,964,892) Shares Value ($) Open-End Investment Company 0.0% BlackRock MuniFund, 0.02%*** (Cost $74,041) % of Net Assets Value ($) Total Investment Portfolio (Cost $441,038,933) † Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of April 30, 2015. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of April 30, 2015. *** Current yield; not a coupon rate. † The cost for federal income tax purposes was $441,038,933. At April 30, 2015, net unrealized appreciation for all securities based on tax cost was $11,076,313. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $11,548,309 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $471,996. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Bonds and Notes (b) $
